DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 10/17/2022. Claims 11 and 17 have been amended. Claims 1-10 have been cancelled. Claims 21-30 have been newly added. Accordingly, claims are 11-30 are currently pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 10/17/2022, with respect to the rejection(s) of claim(s) 11-20 under 35 U.S.C. 103 as being unpatentable over Schultz in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schultz, Lee, and Inagaki JP 2004196046A as detailed below.
Applicant’s arguments/remarks with respect to claim 17 have been considered but they are not persuasive. As recited below, Schultz discloses a set of corrective control inputs (Paragraphs 0024, and 0041) and recovery state information (Paragraph 0029).
Applicant’s arguments, see applicant’s arguments/remarks, filed on 10/17/2022, with respect to claims 19-20 have been fully considered and are persuasive.  The rejection of 07/21/2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-18 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al US 2021/0089039 A1 (hence Schultz) in view of Lee US 2007/0142996 A1 (hence Lee) and Inagaki JP 2004196046A (the examiner has provided an English translation and relying upon hence Inagaki).
In re claims 11 and 21, Schultz discloses a system and method for avoiding contact between autonomous and manned vehicles caused by loss of traction (Abstract) and teaches the following:
a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode (Paragraph 0041)
a positioning system configured to determine a current position of the vehicle (Paragraph 0043)
generating, by one or more processors of the vehicle, an initial friction estimation based on a road surface classification for a portion of a roadway and weather data for an external environment of the vehicle (Paragraph 0017);
generating, by the one or more processors, an on-line friction estimate based on the initial friction estimation, pose information of the vehicle on the portion of the roadway, and speed information of the vehicle (Paragraphs 0016, 0018, and 0031-0038);
generating, by the one or more processors, a set of acceleration limits based on the on-line friction estimate and the pose information (Paragraphs 0027-0030);
and controlling the vehicle along the roadway, by the one or more processors in the autonomous driving mode, according to the set of acceleration limits (Paragraphs 0024, and 0041)
However, Schultz teaches vehicle speed and the types and conditions of the vehicle tires (Paragraph 0018) and lateral acceleration (Paragraph 0028) but doesn’t explicitly teach the following:
wheel speed information
the set of acceleration limits corresponding to an acceleration envelope of both longitudinal acceleration and lateral acceleration
Nevertheless, Lee discloses a vehicular adaptive cruise control system and method that can adapt in real-time to tire and road conditions, vehicular weight, dynamics of the host vehicle, as well as other factors, to offer improved collision avoidance and warning (Abstract) and teaches the following:
wheel speed information (Paragraphs 0026)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schultz reference to include the road information that includes a wheel speed of each wheel, the current running speed of the host vehicle, and the slip ratio of each wheel in calculating the maximum friction coefficient of the road, as taught by Lee, in order to offer an improved collision avoidance and warning (Lee, Abstract).
Nevertheless, Inagaki discloses a vehicle braking force control device, and more particularly to a vehicle braking force control device that controls a braking force when an engine brake is applied (Paragraph 0001) and teaches the following:
the set of acceleration limits corresponding to an acceleration envelope of both longitudinal acceleration and lateral acceleration (Paragraphs 0021-0022, 0060)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schultz reference to include estimating the longitudinal acceleration Gxr and the lateral acceleration Gyr of the vehicle at the rear wheel position, as taught by Inagaki, in order to prevent a possibility that the behavior of the vehicle may be deteriorated (Inagaki, Paragraph 0021).

In re claims 12 and 22, Schultz teaches the following:
wherein generating the initial friction estimate includes adjusting friction bounds according to a wetness along the portion of the roadway (Paragraph 0018)
In re claims 13 and 23, Schultz teaches the following:
wherein generating the initial friction estimate includes weighting the road surface classification more heavily than the weather data (Paragraph 0017, “a terrain surface coefficient of friction estimation module 224, which is configured to receive weather data”)
In re claims 14 and 24, Schultz discloses the structural elements of the claimed invention but does teach the following:
wherein the on-line friction estimate is further based on additional information associated with how much torque is applied to one or more tires of the vehicle
Nevertheless, Lee describe above teaches the following:
wherein the on-line friction estimate is further based on additional information associated with how much torque is applied to one or more tires of the vehicle (Paragraphs 0016, 0019, and 0034)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schultz reference to include a traction force calculator for calculating a traction force applied on each tire; and a normal force calculator for calculating a normal force applied on each tire in calculating the friction coefficient, as taught by Lee, in order to offer an improved collision avoidance and warning (Lee, Abstract).
In re claims 15 and 25, Lee teaches the following:
wherein the additional information includes at least one of actuation forces or a tire normal force estimation (Paragraphs 0016, 0019, and 0034)
In re claims 16 and 26, Schultz teaches the following:
wherein the on-line friction estimate is adaptive in real-time during driving along the portion of the roadway (Paragraphs 0016, 0018, and 0031-0038)
In re claims 17 and 27, Schultz teaches the following:
wherein generating the set of acceleration limits includes generating a set of corrective control inputs (Paragraphs 0024, and 0041)and recovery state information, the recovery state information being provided to a motion planner of the vehicle (Paragraph 0029)
In re claims 18 and 28, Schultz teaches the following:
wherein the recovery state information provides a target trajectory for stabilizing the vehicle (Fig.1, and Paragraphs 0024, and 0041)
Allowable Subject Matter
Claims 19-20 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669